          Case 1:21-mc-00425-JPO Document 25 Filed 06/09/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                     21-MC-425 (JPO)
 In re SEARCH WARRANTS
 EXECUTED ON APRIL 28, 2021                                   ORDER OF APPOINTMENT
                                                                OF SPECIAL MASTER




J. PAUL OETKEN, United States District Judge:

         Having considered (1) the Declaration of the proposed Special Master, the Honorable

Barbara S. Jones (Ret.) (Dkt. No. 23), (2) the absence of any grounds for disqualification of

Judge Jones as Special Master, and (3) the consent of the parties to the appointment of Judge

Jones as Special Master,

         IT IS HEREBY ORDERED THAT:

         1. Pursuant to Rule 53(a)(1)(C) of the Federal Rules of Civil Procedure and this Court’s
            inherent powers and authority, the Hon. Barbara S. Jones (Ret.) is appointed Special
            Master.

Duties

         2. The Special Master shall render decisions regarding privilege issues relating to the
            materials seized in the execution of certain search warrants dated April 21, 2021, and
            April 28, 2021, and executed on April 28, 2021 (the “Seized Materials”). The
            specific duties of the Special Master are as follows and shall include all powers
            necessary to carry out these duties:

                a. Conducting an initial privilege review of the Seized Materials and
                   adjudicating privilege disputes between the parties;

                b. Additional duties may be assigned to the Special Master by the Court in
                   subsequent orders, upon notice to the parties and an opportunity to be heard
                   with regard to such additional duties.

         3. The Special Master shall have the full authority set forth in Fed. R. Civ. P. 53(c).




                                                      1
        Case 1:21-mc-00425-JPO Document 25 Filed 06/09/21 Page 2 of 3




Reporting and Judicial Review

      4. Within seven days following the date of this order, the Special Master shall consult
         with counsel for the parties and provide the Court with a scheduling plan setting forth
         the procedure and timeline for concluding the privilege review and adjudicating any
         disputes as to privilege. The scheduling plan should include a process for resolving
         disputes as to privilege.

      5. The Special Master shall file all written scheduling plans, orders, reports, and
         recommendations on the electronic docket, along with any additional information that
         the Special Master believes will assist the Court in reviewing those scheduling plans,
         orders, reports, and recommendations. The Special Master shall, during the pendency
         of this matter, including any appeals, preserve any and all documents or other
         materials she receives from the parties.

      6. The Special Master shall make ex parte reports to the Court on an ongoing basis
         concerning the progress in resolving the issues above as the Special Master believes
         appropriate.

      7. The parties may file objections to, or motions to adopt or modify, the Special
         Master’s scheduling plans, orders, reports, or recommendations no later than seven
         calendar days after the service of each, and the Court will review these objections or
         motions, consistent with the standards set forth in Fed. R. Civ. P. 53(f).

Access to Information

      8. The Special Master shall have access to individuals, information, documents, and
         materials relevant to the orders of the Court that she requires to perform her duties,
         subject to the terms of this Order of Appointment. Such materials shall be provided
         to the Special Master on an ex parte basis as the Special Master sees fit in connection
         with potentially privileged or confidential materials.

      9. In particular, the Government shall provide to the Special Master a copy of the Seized
         Materials, the search warrants executed in this matter, and the underlying application
         materials for those search warrants.

Compensation and Expenses

      10. The procedures for establishing and paying the Special Master’s compensation and
          expenses shall be determined in a later order. Within seven days following the date
          of this order, the Special Master and counsel for the parties shall confer on this issue
          and the Special Master shall submit a proposal for the Court’s approval as to the
          procedures for paying the Special Master’s compensation and expenses.




                                                    2
        Case 1:21-mc-00425-JPO Document 25 Filed 06/09/21 Page 3 of 3




Engagement of Professionals, Support Staff, and Expert Consultants

      11. If the Special Master determines that the efficient administration of her duties
          requires the assistance of additional professionals, support staff, or expert consultants,
          she may submit a work proposal to the parties, who will have five business days to
          submit comments, after which time the Special Master may submit the proposal to the
          Court for consideration.

Other Provisions

      12. As an agent and officer of the Court, the Special Master and those working at her
          direction shall enjoy the same protections from being compelled to give testimony
          and from liability for damages as those enjoyed by other federal judicial adjuncts
          performing similar functions.

      13. As required by Fed. R. Civ. P. 53(b)(2), the Court directs the Special Master to
          proceed with all reasonable diligence.

      14. The Special Master shall be discharged or replaced only upon order of this Court.

      15. The parties and their agents and employees shall observe faithfully the requirements
          of this Order of Appointment and cooperate fully with the Special Master in the
          performance of their duties.

      16. The Court reserves the right to remove the Special Master if the Court finds that the
          parties are not expeditiously completing this work.

      SO ORDERED.

Dated: June 9, 2021
       New York, New York




                                                    3
